DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. The Applicant has argued that the instant claims recite that titanium dioxide particles (A) are adhered to the toner particles and titanium dioxide particles (B) are adhered to the carrier and that the applied prior art does not teach this feature.  The Applicant argues that Imahashi and Tanida teach the use of titanium oxide as external additives, which is alleged to be insufficient evidence to demonstrate the above feature.  The Examiner respectfully disagrees with this assessment.  As discussed in the prior Office Action Imahashi teaches a carrier that comprises rutile titanium oxide particles as external additive particles that are adhered to the surface of the carrier.  Tanida teaches toner particles comprising anatase type titanium oxide as external additives adhered to the surface of the toner particles.  Further, the Applicant argues that independent claims 1 and 17 recite a content of the titanium dioxide particles (A) within the range of 0.1% by mass or more and 50% by mass or less relative to content of the titanium dioxide particles (B) and that this feature is not taught in any of the cited prior art documents.  The Applicant, however, has not addressed the Examiner’s argument that it would have been obvious to have optimized the amount of titanium oxide particles on the surface of the toner and carrier particles given that the amount of titanium oxide is taught to be a result effective variable by both Tanida and Imahashi (see page 4 of the Non-Final Office Action mailed 02/01/2022).  Furthermore, analysis of the Applicant’s Table 3 (p. 68 of the instant specification) shows that the specification does not present any examples or comparative examples wherein the ratio of (A) to (B) as recited in pending claims 1 and 17 are outside of the recited range.  As such, there is no evidence to support a showing unexpectedly superior results obtained by virtue of limiting the content of titanium oxide particles (A) and (B) to values within the recited range.  As such, the Applicant’s arguments are not found to be persuasive and the rejections presented in the prior Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-4, 6-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi et al. (US PGP 2007/0048652) in view of Tanida (US PGP 2006/0222988) and further in view of JP 2010-044113 and considered with Kayamori et al. (US PGP 2018/0088481).
Imahashi teaches a developer comprising a carrier and a toner (Abstract).  The carrier particle is taught to have an external additive comprising rutile titanium oxide particles ([0015]).  Additionally, Imahashi further teaches a process cartridge, image forming apparatus and image forming method that read on the Applicant’s pending claims 18-20 ([0101-149]).  Imahashi does not teach a toner comprising a different titanium oxide external additive having a different refractive index.
Tanida teaches a toner comprising a binder resin and an external additive comprise anatase type titanium oxide (Abstract and [0033-39]).  Tanida further teaches the use of other external additive such as silica particles ([0057]).  The toner of Tanida is taught to inhibit titanium oxide from separating and being buried, polish the surface of photoreceptors and allow for good image long term image formation ([0010]).
JP ‘113 teaches a toner comprising multiple types of external additive particles.  Specifically, JP ‘113 teaches that the combination of titanium oxide, zinc stearate and strontium titanate produce a remarkable effect on long-term suppression of fog and maintaining a good image density ([0009]).  The total amount of the strontium titanate and zinc stearate particles is taught to be between 0.11 to 1.10 parts by weight of the toner, while an amount of titania is taught to be 0.05 to 2.0 pts by weight ([0010]).  As such, the proportion of zinc stearate and strontium titanate to titania is within the range presented in claims 10-15.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the zinc stearate and strontium titanate particles taught by JP ‘113 as external additives in the toner of Tanida and to have paired the resulting toner with the carrier particles of Imahashi et al.  Regarding the differences in the refractive index of the titanium oxide particles of Imahashi and Tanida, Kayamori teaches that it is well know that the rutile and anatase crystal forms of titanium oxide have different refractive indexes, with rutile type titanium oxide having a higher refractive index than anatase type titanium oxide ([0025]).  As such, the differences the in refractive index of the titanium oxide particles Imahashi and Tanida would be expected to read on the Applicant’s claims 2-3.  Furthermore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have sought to optimize the amount of titanium oxide on the toner particles of Tanida and the carrier particles of Imahashi et al.  Tanida teaches that the amount of titanium oxide is a result effective variable that regulates the photoreceptor polishing, prevention of photoreceptor defects as well fogging and other image defects ([0055]).  Additionally, Imahashi teaches that the amount of titanium oxide on the carrier particles is also a result effective variable that regulates the abrasion resistance and temporal charge property of the developer ([0061]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/07/2022